                                         Case 4:20-cv-09328-YGR Document 55 Filed 04/12/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5                              UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8   JI KWON,                                   Case No. 4:20-cv-09328-YGR
                                                   Plaintiff,                     ORDER GRANTING PLAINTIFF JI KWON’S
                                   9
                                                                                  MOTION FOR CONSOLIDATION OF ACTIONS;
                                             v.                                   APPOINTMENT OF LEAD PLAINTIFF; AND
                                  10
                                                                                  APPROVAL OF LEAD COUNSEL
                                  11   ROBINHOOD FINANCIAL LLC, ET. AL.,
                                                   Defendants.                    Re: Dkt. No. 30
                                  12
Northern District of California
 United States District Court




                                  13   EDUARDO LUPARELLO,                        Case No. 4:21-cv-00415-YGR
                                                   Plaintiff,
                                  14
                                             v.
                                  15

                                  16   ROBINHOOD FINANCIAL LLC, ET. AL.,
                                                  Defendants.
                                  17

                                  18   SARKHAN NABI,                             Case No. 4:21-cv-00755-YGR
                                                   Plaintiff,
                                  19
                                             v.
                                  20

                                  21   ROBINHOOD FINANCIAL LLC, ET. AL.,
                                                  Defendants.
                                  22

                                  23   ROBEL GHEBREHIWET,                        Case No. 4:21-cv-01739-YGR
                                                   Plaintiff,
                                  24
                                             v.
                                  25

                                  26   ROBINHOOD FINANCIAL LLC, ET. AL.,
                                                  Defendants.
                                  27

                                  28
                                            Case 4:20-cv-09328-YGR Document 55 Filed 04/12/21 Page 2 of 6




                                   1    ISAAC LANDRETH,                                     Case No. 4:21-cv-02010-YGR
                                                        Plaintiff,
                                   2
                                                   v.
                                   3

                                   4    ROBINHOOD FINANCIAL LLC, ET. AL.,
                                                   Defendants.
                                   5

                                   6

                                   7           Before the Court is the unopposed1 motion of plaintiff Ji Kwon requesting: (1)

                                   8   consolidation of the related actions;2 (2) appointment as Lead Plaintiff; and (3) approval of Lead

                                   9   Counsel pursuant to the Private Securities Litigation Reform Act of 1995 (the “PSLRA”), 15

                                  10   U.S.C. § 78u-4(a)(3)(B). (Dkt. No. 30.) The Related Actions challenge the actions of defendants

                                  11   Robinhood Financial LLC, Robinhood Securities, LLC, and Robinhood Markets, Inc. relating to

                                  12   the failure to disclose the processes of payment for order flow.
Northern District of California
 United States District Court




                                  13           Having considered the papers filed in support of the motion, and for good cause shown

                                  14   therein, the Court GRANTS the motion and HEREBY ENTERS the following Order:3

                                  15   I.      CONSOLIDATION OF RELATED ACTIONS
                                  16           The above-captioned class actions pending in this federal judicial district are HEREBY

                                  17   CONSOLIDATED for all purposes pursuant to Rule 42(a) of the Federal Rules of Civil Procedure.

                                  18   Any actions that have been filed, or may be filed, which are related and which may be considered

                                  19
                                               1
                                  20            Defendants do not oppose the motion (Dkt. No. 42), and plaintiffs in the related actions
                                       discussed herein further do not oppose the motion. (See Dkt. Nos. 41 (notice of withdraw of
                                  21   competing motion to consolidate), 43 (non-opposition).)
                                               2
                                  22              The related actions include: (i) Kwon v. Robinhood Financial LLC, No. 4:20-cv-09328-
                                       YGR (N.D. Cal.); (ii) Luparello v. Robinhood Financial LLC, No. 4:21-cv-00415-YGR (N.D.
                                  23   Cal.); (iii) Nabi v. Robinhood Financial LLC, No. 4:21-cv-0755-YGR (N.D. Cal.); and (iv)
                                       Ghebrehiwet v. Robinhood Financial LLC, No. 4:21-cv-01739 (N.D. Cal.). The Court also
                                  24   includes in this Order the later related case, Landreth v. Robinhood Financial, No. 4:21-cv-02010-
                                       YGR (N.D. Cal.). All together, Kwon, Luparello, Nabi, Ghebrehiwet, and Landreth are defined as
                                  25   the “Related Actions.”
                                               3
                                  26            The Court has reviewed the papers submitted by the parties in connection with Kwon’s
                                       motion, and has determined that the motion is appropriate for decision without oral argument, as
                                  27   permitted by Civil Local Rule 7-1(b) and Federal Rule of Civil Procedure 78. See also Lake at
                                       Las Vegas Investors Group, Inc. v. Pacific Malibu Dev. Corp., 933 F.2d 724, 728-29 (9th Cir.
                                  28   1991). Accordingly, the hearing set for April 13, 2021 is VACATED.

                                                                                        2
                                             Case 4:20-cv-09328-YGR Document 55 Filed 04/12/21 Page 3 of 6




                                   1   herewith, are consolidated under Case No. 4:20-cv-09328-YGR (the “Consolidated Action”).

                                   2            A Master File is hereby established for the consolidated proceedings in the Consolidated

                                   3   Action. The docket number for the Master File shall be Master File No. 4:20-cv-09328-YGR. The

                                   4   original of this Order shall be filed by the Clerk in the Master File. Given the limitations imposed

                                   5   by the COVID-19 pandemic and limited court staff, notice to counsel of record shall be by posting

                                   6   of this Order in the Related Actions on ECF. Lead Counsel shall ensure that all parties have been

                                   7   notified and shall file a Notice to the Court confirming the same. All filings in the future shall be

                                   8   made solely within the Master File. The Clerk of the Court is further directed to administratively

                                   9   close the following actions:

                                  10               1. Luparello v. Robinhood Financial LLC, No. 4:21-cv-00415-YGR (N.D. Cal.);

                                  11               2. Nabi v. Robinhood Financial LLC, No. 4:21-cv-0755-YGR (N.D. Cal.);

                                  12               3. Ghebrehiwet v. Robinhood Financial LLC, No. 4:21-cv-01739 (N.D. Cal.); and
Northern District of California
 United States District Court




                                  13               4. Landreth v. Robinhood Financial, No. 4:21-cv-02010-YGR (N.D. Cal.)

                                  14            Every pleading filed in the Consolidated Action shall bear the following caption: In re

                                  15   Robinhood Order Flow Litigation, Master File No. 4:20-cv-09328-YGR.

                                  16   II.      APPOINTMENT OF LEAD COUNSEL AND LEAD PLAINTIFF
                                  17            Kwon has moved this Court to be appointed as Lead Plaintiff in the Related Actions and to

                                  18   approve the counsel they retained to be Lead Counsel.

                                  19            Having considered the provisions of Section 21D(a)(3)(B) of the PSLRA, 15 U.S.C. § 78u-

                                  20   4(a)(3)(B), the Court hereby determines that Kwon is the most adequate lead plaintiff and satisfies

                                  21   the requirements of the PSLRA. The Court HEREBY APPOINTS Kwon as Lead Plaintiff in the

                                  22   Related Actions to represent the interests of the class.

                                  23            Pursuant to Section 21D(a)(3)(B)(v) of the PSLRA, 15 U.S.C. § 78u-4(a)(3)(B)(v), Kwon

                                  24   has selected and retained the law firms Ahdoot & Wolfson, PC, Bursor & Fisher, PA, and Liddle

                                  25   & Dubin PC to serve as Lead Counsel. The Court APPROVES Kwon’s selection of Counsel for the

                                  26   Related Actions. That said, the Court is concerned that the leadership structure is too top heavy

                                  27   and may result in extra fees and costs. Within five (5) business days, Lead Counsel shall file with

                                  28   the Court an outline of the structure and anticipated lead on responsibilities and shall identify how
                                                                                          3
                                          Case 4:20-cv-09328-YGR Document 55 Filed 04/12/21 Page 4 of 6




                                   1   Lead Counsel intend to ensure that this structure will not result in inefficiencies and duplicative

                                   2   fees and costs.

                                   3          Lead Counsel shall have the authority to speak for all plaintiffs and class members in all

                                   4   matters regarding the litigation of the Related Actions, including, but not limited to, pretrial

                                   5   proceedings, motion practice, trial and settlement. Lead Counsel shall make all work assignments

                                   6   in such a manner as to facilitate the orderly and efficient prosecution of this litigation, and to avoid

                                   7   duplicative or unproductive effort. Additionally, Lead Counsel shall have the following

                                   8   responsibilities and duties, to be carried out either personally or through counsel whom Lead

                                   9   Counsel shall designate:

                                  10          1.         to coordinate the briefing and argument of any and all motions;

                                  11          2.         to coordinate the conduct of any and all discovery proceedings;

                                  12          3.         to coordinate the examination of any and all witnesses in depositions;
Northern District of California
 United States District Court




                                  13          4.         to coordinate the selection of counsel to act as spokesperson at all pretrial

                                  14   conferences;

                                  15          5.         to call meetings of the plaintiffs’ counsel as they deem necessary and appropriate

                                  16   from time to time;

                                  17          6.         to coordinate all settlement negotiations with counsel for defendants;

                                  18          7.         to coordinate and direct the pretrial discovery proceedings and the preparation for

                                  19   trial and the trial of this matter, and to delegate work responsibilities to selected counsel as may be

                                  20   required;

                                  21          8.         to coordinate the preparation and filings of all pleadings;

                                  22          9.         to supervise all other matters concerning the prosecution or resolution of the claims

                                  23          asserted in the Related Actions; and

                                  24          10.        to perform such other duties as may be expressly authorized by further Order of

                                  25   this Court.

                                  26          No motion, discovery request, or other pretrial proceedings shall be initiated or filed by

                                  27   any plaintiffs without the approval of Lead Counsel, so as to prevent duplicative pleadings or

                                  28   discovery by plaintiffs. No settlement negotiations shall be conducted without the approval of the
                                                                                            4
                                             Case 4:20-cv-09328-YGR Document 55 Filed 04/12/21 Page 5 of 6




                                   1   Lead Counsel.

                                   2            Service upon any plaintiff of all pleadings, motions, or other papers in the Related Actions,

                                   3   except those specifically addressed to a plaintiff other than Lead Plaintiff, shall be completed upon

                                   4   service of Lead Counsel. Lead Counsel shall be the contact between plaintiffs’ counsel and

                                   5   defendants’ counsel, as well as the spokespersons for all plaintiffs’ counsel, and shall direct and

                                   6   coordinate the activities of plaintiffs’ counsel. Lead Counsel shall be the contact between the

                                   7   Court and plaintiffs and their counsel.

                                   8   III.     NEWLY FILED OR TRANSFERRED ACTIONS
                                   9            When a case that arises out of the subject matter of the Related Actions is hereinafter filed

                                  10   in this Court or transferred from another Court, Lead Counsel shall advise the Court and the

                                  11   parties in such so that the Clerk of this Court can:

                                  12            1.     post a copy of this Order in the separate file for such action;
Northern District of California
 United States District Court




                                  13            2.     by posting, advise the attorneys for the plaintiff(s) in the newly filed or transferred

                                  14   case and to any new defendant(s) in the newly filed or transferred case of this action; and

                                  15            3.     make the appropriate entry on the docket for this action.

                                  16            Each new case that arises out of the subject matter of the action that is filed in this Court or

                                  17   transferred to this Court shall be consolidated with the Related Actions and this Order shall apply

                                  18   thereto, unless a party objecting to this Order or any provision of this Order shall, within ten (10)

                                  19   days after the date upon which a copy of this Order is served on counsel for such party, file an

                                  20   application for relief from this Order or any provision herein and this Court deems it appropriate

                                  21   to grant such application.

                                  22            During the pendency of this litigation, or until further order of this Court, the parties shall

                                  23   take reasonable steps to preserve all documents within their possession, custody or control,

                                  24   including computer-generated and stored information and materials such as computerized data and

                                  25   electronic mail, containing information that is relevant to or which may lead to the discovery of

                                  26   information relevant to the subject matter of the pending litigation.

                                  27   IV.      CONCLUSION
                                  28            For the foregoing reasons, the motion is GRANTED.
                                                                                           5
                                          Case 4:20-cv-09328-YGR Document 55 Filed 04/12/21 Page 6 of 6




                                   1          The Court ORDERS Kwon to file an amended consolidated complaint on or before May 17,

                                   2   2021, which shall be the operative complaint in the Consolidated Action and shall supersede all

                                   3   previous complaints filed in any of the Related Actions or any other action subsequently therewith

                                   4   consolidated. Defendants therefore need not answer, move, or otherwise respond to the

                                   5   complaints currently filed in the other Related Actions (not including the Consolidated Action),

                                   6   which shall be administratively closed as ordered below.

                                   7          Moreover, as previously discussed, Lead Counsel shall file with the Court within five (5)

                                   8   business days an outline of the structure and anticipated lead on responsibilities and shall identify

                                   9   how Lead Counsel intend to ensure that this structure will not result in inefficiencies and

                                  10   duplicative fees and costs. Lead Counsel shall ensure that all parties have been notified and shall

                                  11   file a Notice to the Court confirming the same as soon as reasonably practicable.

                                  12          The Clerk of the Court is directed to consolidate the Related Actions, and name the
Northern District of California
 United States District Court




                                  13   Consolidated Action under the following caption: In re Robinhood Order Flow Litigation, Master

                                  14   File No. 4:20-cv-09328-YGR.

                                  15          The Clerk of the Court is further directed to administratively close the following cases:

                                  16              1. Luparello v. Robinhood Financial LLC, No. 4:21-cv-00415-YGR (N.D. Cal.);

                                  17              2. Nabi v. Robinhood Financial LLC, No. 4:21-cv-0755-YGR (N.D. Cal.);

                                  18              3. Ghebrehiwet v. Robinhood Financial LLC, No. 4:21-cv-01739 (N.D. Cal.); and

                                  19              4. Landreth v. Robinhood Financial, No. 4:21-cv-02010-YGR (N.D. Cal.).

                                  20          This Order terminates Docket Number 30.

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 12, 2021

                                  23
                                                                                                        YVONNE GONZALEZ ROGERS
                                  24                                                                   UNITED STATES DISTRICT JUDGE
                                  25

                                  26

                                  27

                                  28
                                                                                         6
